O’NEAL, Justice
(dissenting).
It is my opinion, where the Supreme Court of the United States reverses a State Court, that upon receipt of its mandate it becomes the duty of the State Court to issue its mandate to the trial court, to which should he attached a copy of the- high court’s opinion, and directing the trial court to proceed in conformity with the said opinion. ' '
I fully agree that on questions of Federal Law, the decisions of the Supreme Court of the United States are binding upon this court; but I do not ágree that the reversal of a State Court’s decision, such as is involved in this case, requires it to promulgate another opinion in the case. It is true there may be cases where another opinion of the State Court would be necessary and proper, but this is not. that type of case. The opinion of the high court speaks for itself and does not require an opinion by this court to vitalize or give it force of law in this state.
I am authorized to say that DAVISON, J., concurs with the above views.